DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9, 11, 13-14, 24 and 33-36 are canceled.
Claims 1-8, 10, 12, 15-23, 25-32 and 37 are presented for examination.

The claims and only the claims form the metes and bounds of the invention. "Officepersonnel are to give claims their broadest reasonable interpretation in light of thesupporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28(Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claimare not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examinerhas full latitude to interpret each claim in the broadest reasonable sense. The Examinerwill reference prior art using terminology familiar to one of ordinary skill in the art. Suchan approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.
Applicant argues:
“We respectfully disagree and submit that Armitage does not teach searching in the trademark database for relevant trademarks. Armitage merely discloses or teaches searching the internet for trademark uses, as described in at least paragraphs [0005] and [0035] (partially repeated below).”

In response, the Examiner submits:
The instant claims recite “performing trademark searching of a plurality of reference trademark images” and “searching the plurality of reference trademark images to identify first reference trademark images” and “searching the plurality of reference trademark images to identify second reference trademark images”.

The instant claims actually do not recite a “trademark database”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner also respectfully submits that Armitage actually does disclose searching of a database for images (Armitage: at least ¶0002; “the invention relates to image search, for example, to searching for images over a network such as the Internet, on local storage, in databases, and private collections”; ¶0030 also discloses “search for and select matching images from the database”) where the images can be trademark images and logos (Armitage: at least ¶¶0067, 0069; “source image A is the copyrighted image and/or trademarked logo” and “source image is then compared to a database of images and logos”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12, 15-18, 20-23, 25-28, 31-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,489,627 by Brandt in view of US PGPUB 2011/0125735 by Petrou, and further in view of US PGPUB 2007/0133947 by Armitage et al. (“Armitage”).

As to Claim 1, Brandt teaches an apparatus for performing searching of a plurality of reference images, the apparatus including one or more electronic processing devices that:
a) processing a sample image by segmenting the sample image to form sample sub-images (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”);
b) searching the plurality of reference images to identify first reference images visually similar to the at least one of the sample sub-images (Brandt: at least Col. 6 Lines 41-55; “search may be used to seed a subsequent visual attribute (e.g., visual similarity) search”; Col. 10 Lines 55-60 further disclose “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; Col. 8 Lines 28-33 & 51-53 further disclose “visual attribute is to be used as the basis for as similarity analysis (e.g., Color composition, visual topic, texture etc.) These user selections, specifically the selection of the indicium 410, may cause a query, identifying one or more user-selected images, to be identified to the visual attribute search engine 118” and “similarity module 122 may access similarity data (e.g., hierarchical data below with reference to FIG. 9”);
c) identify image tags associated with at least one of the first reference images (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”; also, “receives a compound query against the image metadata 134 stored; also, “semantic description search”; note: tags associated with reference images also associated with first reference images); 
d) searching the plurality of reference images to identify second reference images using at least one of the image tags (Brandt: at least Fig. 3, Col 2. Lines 31-36; “semantic description searching (e.g., scene category classification or tagging)”; Col. 7 Lines 13-19 also discloses “for example, the semantic description search engine 120 may receive a semantic description query that specifies a semantic description (e.g., image metadata) constraint in the form of a classification constraint (e.g., a scene category)”; Col. 9 Lines 32-40 further discloses “multiple constraint types (e.g., both visual attribute and semantic description constraints)”); and,
e) determine a first image ranking in accordance with a similarity of first reference images with the sample image (Brandt: at least Fig. 3, Abstract, Col. 3 Lines 32-35; “… ranks a set of images according to a correspondence between visual attributes (e.g., visual similarity) of a reference or query image and the set of images”; Col. 6 Lines 34-37 further disclose “confidence factor 232 may also be stored in association with each "similar" image identifier 230 to reflect a relative confidence in the similarity between the reference image and the “similar” image”; Col. 10 Lines 2-9 also disclose “the search results may be presented in a rank ordering according to one or more confidence factors” and “compound confidence factor”);
f) determine a second image ranking in accordance with a similarity of second reference images with the image tags (Brandt: at least Col. 10 Lines 2-9; “the search results may be presented in a rank ordering according to one or more confidence factors. In one embodiment, a compound confidence factor may be calculated by the user interface generator 116, based on the confidence factors returned from the respective types of search engines (e.g., based on a visual similarity confidence factor and an image category membership confidence factor)”; Col. 7 Lines 56-60 also disclose “semantic description search engine 120 may also at this point retrieve confidence factors 226 for each image identified to be in the "boat" scene category, and rank the located set of images according to the images' respective confidence factors 226”).
Brandt does not explicitly disclose, but Petrou discloses g) determine a results ranking of the first and second reference images, wherein the results ranking is determined in accordance with the first and second image rankings (Petrou: at least ¶¶0051, 0128; “at least two of the received search results meet pre-defined criteria, they are ranked” and “optionally ranking any related results from the text match application”); and
h) combine the results into a single list (Petrou: at least Fig. 2, ¶0056; “corresponding search term results are displayed on the client system either separately or in conjunction with the visual query results (232)” ) including at least some first reference images (Petrou: at least Fig. 2, ¶0056; search term results) and at least some second reference images (Petrou: at least Fig. 2, ¶0008; “visual query is a photograph, a screen shot, a scanned image, or a video frame” and “visual query results” in ¶0056) by sorting the first and second reference images using the results ranking (Petrou: at least Fig. 2, ¶0056; “search term results are displayed … in conjunction with the visual query results”; ¶0052 further disclose “when at least two of the received search results meet pre-defined criteria, they are ranked (218).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Petrou’s features of g) determine a results ranking of the first and second reference images, wherein the results ranking is determined in accordance with the first and second image rankings (Petrou: at least ¶¶0051, 0128); and h) combine the results into a single list (Petrou: at least Fig. 2, ¶0056) including at least some first reference images (Petrou: at least Fig. 2, ¶0056) and at least some second reference images (Petrou: at least Fig. 2, ¶0008) by sorting the first and second reference images using the results ranking (Petrou: at least Fig. 2, ¶¶0052, 0056) with the apparatus disclosed by Brandt.

The suggestion/motivation for doing so would have been to perform “combining at least two of the plurality of search results into a compound search result” (Petrou: at least ¶0012) such as “search term results” and “visual query results” (Petrou: at least ¶0056; “returns those term query results along with the visual query result”) so that “several types of search results” from multiple “parallel search systems” that are relevant can all be returned to a client (Petrou: at least ¶0108; “ranks the results returned from the one or more parallel search systems (112-A-112-N, FIG. 1)” and “several types of search results may be relevant. In these instances, in some embodiments, the results ranking and formatting module 824 ranks all of the results from the search system having the most relevant result (e.g., the result with the highest relevance score) above the results for the less relevant search systems”).

Brandt and Petrou do not explicitly disclose, but Armitage discloses searching of a plurality of reference images is for trademark searching of a plurality of reference trademark images (Armitage: at least ¶0065; “image search engine, or in an alternate embodiment, in a digital image search engine that is specifically implemented for trademark or copyright infringement searches”; ¶0067 further discloses “a source image A is the copyrighted image and/or trademarked logo. Source image A is used as the basis for a search to determine whether unauthorized copies of image A, or derivative images based thereon, are being disseminated”), sample image including a composite trademark (Armitage: at least ¶¶0006, 0009; “find images visually similar to the query image” and “use algorithms to determine matches of logos or subimages”; ¶0050 further discloses “a "similar image search" is performed to find visually similar images”), sample sub-images including at least one of: logos and logo parts (Armitage: at least ¶0009; “determine matches of logos or subimages”; ¶0035 further discloses “search is conducted for images similar to the Linux penguin”; note: Linux penguin as example of logo), plurality of reference trademark images (Armitage: at least ¶0030; “search for and select matching images from the database”; ¶0069 further discloses “source image is then compared to a database of images and logos”; note: database of images and logos as trademark images) and identified first reference images are identified first reference trademark images and identified second reference images are identified second reference trademark images (Armitage: at least ¶0032; “images from anywhere on the Internet that closely approximates the appearance of the CAP'N CRUNCH cereal box” and ¶0035 discloses “MASTERCARD words mark and overlapping circles logo are input by the user. The search identified 25 similar images in the search results”; ¶¶0071, 0073 further disclose “search results B show all of the sources on which an image similar or identical to source image A appear” and “search for all uses of a particular image, including licensed or permitted usages, fair use, unauthorized or improper use, and potential instances of copyright or trademark infringement”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Armitage’s features of trademark searching of a plurality of reference trademark images (Armitage: at least ¶¶0065, 0067), sample image including a composite trademark (Armitage: at least ¶¶0006, 0009, 0050), sample sub-images including at least one of: logos and logo parts (Armitage: at least ¶¶0009, 0035), plurality of reference trademark images (Armitage: at least ¶¶0030, 0069) and identified first reference images that are identified first reference trademark images and identified second reference images that are identified second reference trademark images (Armitage: at least ¶¶0032, 0035, 0071, 0073) with the apparatus disclosed by Brandt and Petrou.

The suggestion/motivation for doing so would have been to “detect trademark and copyright infringement of a digital image” and perform “trademark or copyright infringement searches” (Armitage: at least ¶¶0064-0065) so as to help copyright/trademark owners detect/identify “unauthorized or improper use, and potential instances of copyright or trademark infringement” regarding their valuable intellectual properties (Armitage: at least ¶¶0072-0073; “contact owners of hosts about trademark and copyright infringement issues”).

Claim 21 (a method claim) corresponds in scope to Claim 1, and is similarly rejected.

Claim 37 (an apparatus claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the one or more electronic devices: select the at least one first reference image at least partially in accordance with the first image ranking (Brandt: at least Fig. 3, Abstract, Col. 10 Lines 1-6; “search results, the search results may be presented in a rank ordering according to one or more confidence factors”; “second query providing a second image constraint with reference to a first image).

Brandt and Petrou do not explicitly disclose, but Armitage discloses said at least one first reference image is at least one first reference trademark images (Armitage: at least ¶0032; “images from anywhere on the Internet that closely approximates the appearance of the CAP'N CRUNCH cereal box” and ¶0035 discloses “MASTERCARD words mark and overlapping circles logo are input by the user. The search identified 25 similar images in the search results”; ¶¶0071, 0073 further disclose “search results B show all of the sources on which an image similar or identical to source image A appear” and “search for all uses of a particular image, including licensed or permitted usages, fair use, unauthorized or improper use, and potential instances of copyright or trademark infringement”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Armitage’s feature of said at least one first reference image that is at least one first reference trademark images (Armitage: at least ¶¶0032, 0035, 0071, 0073) with the apparatus disclosed by Brandt and Petrou.

The suggestion/motivation for doing so would have been to “detect trademark and copyright infringement of a digital image” and perform “trademark or copyright infringement searches” (Armitage: at least ¶¶0064-0065). 

As to Claim 3, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the one or more electronic devices: a) present at least some first reference images to a user (Brandt: at least Col. 9 Line 65 – Col. 10 Line 3; “include the second set of images in a particular search component interface (e.g., the interface module 408), are then presented”); b) determine at least one selected first reference image in accordance with user input commands (Brandt: at least Col. 9 Line 65 – Col. 10 Line 3; “include the second set of images in a particular search component interface (e.g., the interface module 408), are then presented”); query as command); and,
c) identify image tags associated with the at least one selected first image (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”; also, “receives a compound query against the image metadata 134 stored; also, “semantic description search”).
Brandt and Petrou do not explicitly disclose, but Armitage discloses said at least some first reference images presented are at least some first reference trademark images presented (Armitage: at least ¶0035; “MASTERCARD words mark and overlapping circles logo are input by the user. The search identified 25 similar images in the search results”; ¶¶0067, 0071 further disclose “source image A is the copyrighted image and/or trademarked logo” and “search results B show all of the sources on which an image similar or identical to source image A appear”) and said at least one selected first reference image is at least one selected first reference trademark image (Armitage: at least ¶0032; “images from anywhere on the Internet that closely approximates the appearance of the CAP'N CRUNCH cereal box” and ¶0035 discloses “MASTERCARD words mark and overlapping circles logo are input by the user. The search identified 25 similar images in the search results”; ¶¶0071, 0073 further disclose “search results B show all of the sources on which an image similar or identical to source image A appear” and “search for all uses of a particular image, including licensed or permitted usages, fair use, unauthorized or improper use, and potential instances of copyright or trademark infringement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Armitage’s features of said at least some first reference images presented that are at least some first reference trademark images presented (Armitage: at least ¶¶0035, 0067, 0071) and said at least one selected first reference image that is at least one selected first reference trademark image (Armitage: at least ¶¶0032, 0035, 0071, 0073) with the apparatus disclosed by Brandt and Petrou.

The suggestion/motivation for doing so would have been to “detect trademark and copyright infringement of a digital image” and perform “trademark or copyright infringement searches” (Armitage: at least ¶¶0064-0065).

As to Claim 4, Brandt, Petrou and Armitage teach the apparatus according to claim 3, wherein the one or more electronic devices present first reference images to the user in accordance with a first image ranking (Brandt: at least Fig. 3, Abstract, Col. 10 Lines 1-6; “search results, the search results may be presented in a rank ordering according to one or more confidence factors”; “second query providing a second image constraint with reference to a first image). 
Brandt and Petrou do not explicitly disclose, but Armitage discloses said first reference images are first reference trademark images (Armitage: at least ¶0032; “images from anywhere on the Internet that closely approximates the appearance of the CAP'N CRUNCH cereal box” and ¶0035 discloses “MASTERCARD words mark and overlapping circles logo are input by the user. The search identified 25 similar images in the search results”; ¶0071, 0073 further disclose “search results B show all of the sources on which an image similar or identical to source image A appear” and “search for all uses of a particular image, including licensed or permitted usages, fair use, unauthorized or improper use, and potential instances of copyright or trademark infringement”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Armitage’s feature of said first reference images are first reference trademark images (Armitage: at least ¶¶0032, 0035, 0071, 0073) with the apparatus disclosed by Brandt and Petrou.

The suggestion/motivation for doing so would have been to “detect trademark and copyright infringement of a digital image” and perform “trademark or copyright infringement searches” (Armitage: at least ¶¶0064-0065).

As to Claim 5, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the one or more electronic devices: a) determine an image tag ranking in accordance with a frequency of occurrence (Brandt: at least Col. 6 Lines 12-16; “tags 224 may additionally have a confidence factor 226 associated therewith”; least Col. 7 Lines 56-60 further disclose “semantic description search engine 120 may also at this point retrieve confidence factors 226 for each image identified to be in the "boat" scene category, and rank the located set of images according to the images' respective confidence factors 226”; note: frequency can be occurrence of 1 meaning a tag is present); b) select the at least one image tag at least partially in accordance with the image tag ranking (Brandt: at least Col. 7 Lines 57-60; “retrieve confidence factors 226 for each image identified to be in the "boat" scene category, and rank the located set of images according to the images' respective confidence factors 226”; note: tags are selected with the located/ranked images).

As to Claim 6, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the one or more electronic devices: a) present a plurality of image tags associated with the at least one first reference image to the user (Brandt: at least Fig. 3-6, Abstract, Col. 10 Lines 1-6; “search results, the search results may be presented in a rank ordering according to one or more confidence factors);
b) determine at least one selected image tag in accordance with user input commands (Brandt: at least Col. 9 Line 65 – Col. 10 Line 3; “include the second set of images in a particular search component interface (e.g., the interface module 408), are then presented”); note: query as command); and,
c) search the plurality of reference images using the at least one selected image tag (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”; also, “receives a compound query against the image metadata 134 stored; also, “semantic description search”). 
Brandt and Petrou do not explicitly disclose, but Armitage discloses said at least one first reference image is at least one first reference trademark image (Armitage: at least ¶0032; “images from anywhere on the Internet that closely approximates the appearance of the CAP'N CRUNCH cereal box” and ¶0035 discloses “MASTERCARD words mark and overlapping circles logo are input by the user. The search identified 25 similar images in the search results”; ¶¶0071, 0073 further disclose “search results B show all of the sources on which an image similar or identical to source image A appear” and “search for all uses of a particular image, including licensed or permitted usages, fair use, unauthorized or improper use, and potential instances of copyright or trademark infringement”) and said plurality of reference images are plurality of reference trademark images (Armitage: at least ¶0030; “search for and select matching images from the database”; ¶0069 further discloses “source image is then compared to a database of images and logos”; note: database of images and logos as trademark images).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Armitage’s features of said at least one first reference image that is at least one first reference trademark image (Armitage: at least ¶¶0032, 0035, 0071, 0073) and said plurality of reference images that are plurality of reference trademark images (Armitage: at least ¶¶0030, 0069) with the apparatus disclosed by Brandt and Petrou.

The suggestion/motivation for doing so would have been to “detect trademark and copyright infringement of a digital image” and perform “trademark or copyright infringement searches” (Armitage: at least ¶¶0064-0065).

As to Claim 7, Brandt, Petrou and Armitage teach the apparatus according to claim 6, wherein the one or more electronic devices present image tags in accordance with an image tag ranking (Brandt: at least Fig. 3, Abstract, Col. 3 Lines 30-35, Col. 10 Lines 1-6 & 13-17; “ranks a set of images according to a correspondence between visual attributes (e.g., visual similarity) of a reference or query image and the set of images”; “category confidence factors may be given a higher weighting in the ranking and ordering of the search results”).
 
As to Claim 8, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the image tags include metadata tags (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”; also, “receives a compound query against the image metadata 134 stored; also, “semantic description search”).
 
As to Claim 10, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the one or more electronic devices determine the results ranking in accordance with the combination of first and second image rankings (Petrou: at least Fig. 2, ¶0056; “search term results are displayed … in conjunction with the visual query results”; ¶0052 further disclose “when at least two of the received search results meet pre-defined criteria, they are ranked (218).”). 

As to Claim 12, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the one or more electronic devices receive the sample image from the user (Brandt: at least Fig. 3, Abstract, Col. 3 Lines 30-35; “a reference or query image”).

As to Claim 15, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the one or more electronic devices segment the sample image by: a) determining clusters of image features (Brandt: at least Fig. 3, Col. 10 Lines 39-42 & 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties; “clustering process such as k-means” ; note: regions as clusters); and, b) segmenting the image in accordance with clusters (Brandt: at least Fig. 3, Col. 10 Lines 55-59; ““quantizing image "blobs" obtained by segmenting an image into regions …”). 

As to Claim 16, Brandt, Petrou and Armitage teach the apparatus according to claim 15, wherein the one or more electronic devices segment the sample image by: a) converting the sample image to a greyscale image (Brandt: at least Col. 11 Lines 21-24; “transformation such as … color conversions (grayscale)”); b) filtering the greyscale image to generate a filtered greyscale image (Brandt: at least Col. 11 Lines 20-27; “transformation such as rotation, resizing, cropping, blurring, sharpening, contrast enhancement, JPEG compression, brightness enhancement, color conversions (grayscale)”; note: color filtering); c) normalising an image intensity of the filtered greyscale image to generate a normalised image (Brandt: at least Col. 11 Lines 25-34; "perform any number of different transformations (e.g., those mentioned above) in order to “normalize” the dataset”); and, d) determining clusters within the normalised image (Brandt: at least Fig. 3, Col. 10 Lines 39-42 & 56-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties”). 

As to Claim 17, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the one or more electronic devices process the sample image by at least one of: a) scaling the sample image and the sample sub-images (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening”);
b) determining image features from the sample image and sample sub-images (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”); and,
c) remove at least one of: i) an image background; ii) noise; and, iii) text (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening, contrast enhancement, JPEG compression, brightness enhancement, color conversions (grayscale))”). 
As to Claim 18, Brandt, Petrou and Armitage teach the apparatus according to claim 15, wherein the one or more electronic processing devices scale the sample image and sample sub-images by: a) cropping the images and sub-images to remove background and form cropped images (Brandt: at least Col. 11 Lines 20-25; “transformation such as rotation, resizing, cropping …); and, b) resizing the cropped image to a defined image size (Brandt: at least Col. 11  Lines 20-25; “transformation such as rotation, resizing …”). 

As to Claim 20, Brandt, Petrou and Armitage teach the apparatus according to claim 1, wherein the one or more electronic processing devices: a) process at least one of the sample image and sample sub-images to determine sample image features (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; and, b) use the sample image features to determine a sample feature vector (Brandt: at least Col. 10 Lines 36-38 & 57-60; “… aggregate features in each region (e.g., color, texture, shape and position properties)” and “local feature descriptors may be multi-dimensional continuous-valued vectors”). 

As to Claim 22, Brandt teaches an apparatus for use in searching of a plurality of reference images, the apparatus including one or more electronic processing devices that:
a) acquire at least one sample image (Brandt: at least Col. 10 Lines 57-59; “segmenting an image”); b) process the sample image to determine a number of sample sub-images and image features associated with the sample image and/or sample sub-image by segmenting the sample image (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; at least Col. 8 Lines 28-30 & 51-53 further disclose “visual attribute is to be used as the basis for as similarity analysis (e.g., Color composition, visual topic, texture etc.)” and “similarity module 122 may access similarity data (e.g., hierarchical data below with reference to FIG. 9”); and, c) use the sample image, the sample sub-image and image features to perform image searching, wherein the sample image is the at least one sample images and one of a plurality of reference images, and wherein searching is performed at least in part by: i) searching the plurality of reference images to identify first reference images visually similar to at least one of the sample sub-images (Brandt: at least Col. 6 Lines 41-55; “search may be used to seed a subsequent visual attribute (e.g., visual similarity) search”; Col. 10 Lines 55-60 further disclose “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; Col. 8 Lines 28-33 & 51-53 further disclose “visual attribute is to be used as the basis for as similarity analysis (e.g., Color composition, visual topic, texture etc.) These user selections, specifically the selection of the indicium 410, may cause a query, identifying one or more user-selected images, to be identified to the visual attribute search engine 118” and “similarity module 122 may access similarity data (e.g., hierarchical data below with reference to FIG. 9”);
ii) identifying image tags associated with at least one of the first reference images (Brandt: at least Fig. 3, Col. 5 Lines 52-55, Col. 7 Lines 12-19, Col. 9 Lines 32-36; “image identifier value stored”; also, “receives a compound query against the image metadata 134 stored; also, “semantic description search”; note: tags associated with reference images also associated with first reference images).
iii) searching the plurality of reference images to identify second reference images using at least one of the image tags (Brandt: at least Fig. 3, Col 2. Lines 31-36; “semantic description searching (e.g., scene category classification or tagging)”; Col. 7 Lines 13-19 also discloses “for example, the semantic description search engine 120 may receive a semantic description query that specifies a semantic description (e.g., image metadata) constraint in the form of a classification constraint (e.g., a scene category)”; Col. 9 Lines 32-40 further discloses “multiple constraint types (e.g., both visual attribute and semantic description constraints)”); and,
iv) determining a first image ranking in accordance with a similarity of first reference images with the sample image (Brandt: at least Fig. 3, Abstract, Col. 3 Lines 32-35; “… ranks a set of images according to a correspondence between visual attributes (e.g., visual similarity) of a reference or query image and the set of images”; Col. 6 Lines 34-37 further disclose “confidence factor 232 may also be stored in association with each "similar" image identifier 230 to reflect a relative confidence in the similarity between the reference image and the “similar” image”; Col. 10 Lines 2-9 also disclose “the search results may be presented in a rank ordering according to one or more confidence factors” and “compound confidence factor”);
v) determine a second image ranking in accordance with a similarity of second reference images with the image tags (Brandt: at least Col. 10 Lines 2-9; “the search results may be presented in a rank ordering according to one or more confidence factors. In one embodiment, a compound confidence factor may be calculated by the user interface generator 116, based on the confidence factors returned from the respective types of search engines (e.g., based on a visual similarity confidence factor and an image category membership confidence factor)”; Col. 7 Lines 56-60 also disclose “semantic description search engine 120 may also at this point retrieve confidence factors 226 for each image identified to be in the "boat" scene category, and rank the located set of images according to the images' respective confidence factors 226”).
Brandt does not explicitly disclose, but Petrou discloses vi) determining a results ranking of the first and second reference images, wherein the results ranking is determined in accordance with the first and second image rankings; (Petrou: at least ¶¶0051, 0128; “at least two of the received search results meet pre-defined criteria, they are ranked” and “optionally ranking any related results from the text match application”); and
vii) combining the results into a single list (Petrou: at least Fig. 2, ¶0056; “corresponding search term results are displayed on the client system either separately or in conjunction with the visual query results (232)” ) including at least some first reference images (Petrou: at least Fig. 2, ¶0056; search term results) and at least some second reference images (Petrou: at least Fig. 2, ¶0008; “visual query is a photograph, a screen shot, a scanned image, or a video frame” and “visual query results” in ¶0056) by sorting the first and second reference images using the results ranking (Petrou: at least Fig. 2, ¶0056; “search term results are displayed … in conjunction with the visual query results”; ¶0052 further disclose “when at least two of the received search results meet pre-defined criteria, they are ranked (218).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Petrou’s features of vi) determining a results ranking of the first and second reference images, wherein the results ranking is determined in accordance with the first and second image rankings (Petrou: at least ¶¶0051, 0128); and vii) combining the results into a single list (Petrou: at least Fig. 2, ¶0056) including at least some first reference images (Petrou: at least Fig. 2, ¶0056) and at least some second reference images (Petrou: at least Fig. 2, ¶0008) by sorting the first and second reference images using the results ranking (Petrou: at least Fig. 2, ¶¶0052, 0056) with the apparatus disclosed by Brandt.

The suggestion/motivation for doing so would have been to perform “combining at least two of the plurality of search results into a compound search result” (Petrou: at least ¶0012) such as “search term results” and “visual query results” (Petrou: at least ¶0056).

Brandt and Petrou do not explicitly disclose, but Armitage discloses searching of a plurality of reference images is for trademark searching of a plurality of reference trademark images (Armitage: at least ¶0065; “image search engine, or in an alternate embodiment, in a digital image search engine that is specifically implemented for trademark or copyright infringement searches”; ¶0067 further discloses “a source image A is the copyrighted image and/or trademarked logo. Source image A is used as the basis for a search to determine whether unauthorized copies of image A, or derivative images based thereon, are being disseminated”), the at least one sample image including a composite trademark (Armitage: at least ¶¶0006, 0009; “find images visually similar to the query image” and “use algorithms to determine matches of logos or subimages”; ¶0050 further discloses “a "similar image search" is performed to find visually similar images”), the sample sub-images including at least one of: logos and logo parts (Armitage: at least ¶0009; “determine matches of logos or subimages”; ¶0035 further discloses “search is conducted for images similar to the Linux penguin”; note: Linux penguin as example of logo), plurality of reference trademark images (Armitage: at least ¶0030; “search for and select matching images from the database”; ¶0069 further discloses “source image is then compared to a database of images and logos”; note: database of images and logos as trademark images) and identified first reference images are identified first reference trademark images and identified second reference images are identified second reference trademark images (Armitage: at least ¶0032; “images from anywhere on the Internet that closely approximates the appearance of the CAP'N CRUNCH cereal box” and ¶0035 discloses “MASTERCARD words mark and overlapping circles logo are input by the user. The search identified 25 similar images in the search results”; ¶¶0071, 0073 further disclose “search results B show all of the sources on which an image similar or identical to source image A appear” and “search for all uses of a particular image, including licensed or permitted usages, fair use, unauthorized or improper use, and potential instances of copyright or trademark infringement”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Armitage’s features of trademark searching of a plurality of reference trademark images (Armitage: at least ¶¶0065, 0067), at least one sample image including a composite trademark (Armitage: at least ¶¶0006, 0009, 0050), sample sub-images including at least one of: logos and logo parts (Armitage: at least ¶¶0009, 0035), plurality of reference trademark images (Armitage: at least ¶¶0030, 0069) and identified first reference images that are identified first reference trademark images and identified second reference images that are identified second reference trademark images (Armitage: at least ¶¶0032, 0035, 0071, 0073) with the apparatus disclosed by Brandt and Petrou.

The suggestion/motivation for doing so would have been to “detect trademark and copyright infringement of a digital image” and perform “trademark or copyright infringement searches” (Armitage: at least ¶¶0064-0065).

Claim 32 (a method claim) corresponds in scope to Claim 22, and is similarly rejected.

As to Claim 23, Brandt, Petrou and Armitage teach the apparatus according to claim 22, wherein the method includes creating an index including the plurality of reference images (Brandt: at least Fig. 3, Col. 5 Lines 52-55 & 62-63; “image identifier value stored in the image identifier index field 202 is indexed into a visual attribute table 208”), each reference image being associated with a number of sub-images and image features (Brandt: at least Fig. 3, Col. 10 Lines 40-41 & 55-60; “clustering process such as k-means” and “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”).
Brandt and Petrou do not explicitly disclose, but Armitage discloses said plurality of reference images are plurality of reference trademark images and each of said reference images is a reference trademark image (Armitage: at least ¶0030; “search for and select matching images from the database”; ¶0069 further discloses “source image is then compared to a database of images and logos”; note: database of images and logos as trademark images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Armitage’s features of said plurality of reference images that are plurality of reference trademark images and each of said reference image that is a reference trademark image (Armitage: at least ¶¶0030, 0069) with the apparatus disclosed by Brandt and Petrou.

The suggestion/motivation for doing so would have been to “detect trademark and copyright infringement of a digital image” and perform “trademark or copyright infringement searches” (Armitage: at least ¶¶0064-0065).

As to Claim 25, Brandt, Petrou and Armitage teach the apparatus according to claim 22, wherein the one or more electronic devices segment the sample image by: a) determining feature clusters in the sample image (Brandt: at least Fig. 3, Col. 10 Lines 39-42 & 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; “clustering process such as k-means” ; note: regions as clusters); and, b) segmenting the sample image in accordance with the clusters (Brandt: at least Fig. 3, Col. 10 Lines 55-59; ““quantizing image "blobs" obtained by segmenting an image into regions …”).

As to Claim 26, Brandt, Petrou and Armitage teach the apparatus according to claim 22, wherein the one or more electronic devices segment the sample image by: a) converting the sample image to a greyscale image (Brandt: at least Col. 11 Lines 21-24; “transformation such as … color conversions (grayscale)”); b) filtering the greyscale image to generate a filtered greyscale image (Brandt: at least Col. 11 Lines 20-27; “transformation such as rotation, resizing, cropping, blurring, sharpening, contrast enhancement, JPEG compression, brightness enhancement, color conversions (grayscale)”; note: color filtering);
c) normalising an image intensity of the filtered greyscale image to generate a normalised image (Brandt: at least Col. 11 Lines 25-34; " perform any number of different transformations (e.g., those mentioned above) in order to “normalize” the dataset”); and, d) determining clusters within the normalised image (Brandt: at least Fig. 3, Col. 10 Lines 39-42 & 56-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties”). 

As to Claim 27, Brandt, Petrou and Armitage teach the apparatus according to claim 22, wherein the one or more electronic devices process the sample image by at least one of: a) scaling the sample image and the sample sub-images (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening”);
b) determining image features from the sample image and sample sub-images (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”); and,
c) remove at least one of: i) an image background; ii) noise; and, iii) text (Brandt: at least Col. 11 Lines 20-34; “transformation such as rotation, resizing, cropping, blurring, sharpening, contrast enhancement, JPEG compression, brightness enhancement, color conversions (grayscale))”). 

As to Claim 28, Brandt, Petrou and Armitage teach the apparatus according to claim 27, wherein the one or more electronic processing devices scale the sample image by: a) cropping the images and sample sub-images to remove background and form cropped images (Brandt: at least Col. 11 Lines 20-25; “transformation such as rotation, resizing, cropping …); and, b) resizing the cropped image to a defined image size (Brandt: at least Col. 11 Lines 20-25; “transformation such as rotation, resizing …”). 

As to Claim 31, Brandt, Petrou and Armitage teach the apparatus according to claim 22, wherein the one or more electronic processing devices: a) process at least one of the image and sample sub-images to determine image features (Brandt: at least Fig. 3, Col. 10 Lines 55-60; “quantizing image "blobs" obtained by segmenting an image into regions, and then computing aggregate features in each region (e.g., color, texture, shape and position properties)”; and, b) use the image features to determine a feature vector (Brandt: at least Col. 10 Lines 36-38 & 57-60; “… aggregate features in each region (e.g., color, texture, shape and position properties)” and “local feature descriptors may be multi-dimensional continuous-valued vectors”).

Claims 19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,489,627 by Brandt in view of US PGPUB 2011/0125735 by Petrou, and further in view of US PGPUB 2007/0133947 by Armitage et al. (“Armitage”), and further in view of US PGPUB 2009/0196512 by Shelton et al. (“Shelton”).

As to Claim 19, Brandt, Petrou and Armitage teach the apparatus according to claim 1.
Brandt, Petrou and Armitage do not explicitly disclose, but Shelton discloses wherein the one or more electronic processing devices process the sample image by: a) performing optical character recognition to detect text (Shelton: at least Abstract, ¶0008; “… identify and remove inserted text via optical character recognition (OCR) software”); and, b) removing text from the image (Shelton: at least Abstract, ¶0008; “editing photographic images so as to identify and remove inserted text via optical character recognition (OCR) software” and “inserted text may be removed from the digital image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shelton’s features wherein the one or more electronic processing devices process the sample image by: a) performing optical character recognition to detect text (Shelton: at least ¶0008); and, b) removing text from the image (Shelton: at least Abstract, ¶0008) with the apparatus disclosed by Brandt, Petrou and Armitage.
The suggestion/motivation for doing so would have been to increase “the overall aesthetic quality” of photos (Shelton: at least Abstract, ¶0002).

As to Claim 29, Brandt, Petrou and Armitage teach the apparatus according to claim 22.
Brandt, Petrou and Armitage do not explicitly disclose, but Shelton discloses wherein the one or more electronic processing devices process the sample image by: a) performing optical character recognition to detect text (Shelton: at least Abstract, ¶0008; “… identify and remove inserted text via optical character recognition (OCR) software”); and, b) removing text from the sample image (Shelton: at least Abstract, ¶0008; “editing photographic images so as to identify and remove inserted text via optical character recognition (OCR) software” and “inserted text may be removed from the digital image”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shelton’s features wherein the one or more electronic processing devices process the sample image by: a) performing optical character recognition to detect text (Shelton: at least ¶0008); and, b) removing text from the sample image (Shelton: at least Abstract, ¶0008) with the apparatus disclosed by Brandt, Petrou and Armitage.
The suggestion/motivation for doing so would have been to increase “the overall aesthetic quality” of photos (Shelton: at least Abstract, ¶0002).

As to Claim 30, Brandt, Petrou, Armitage and Shelton teach the apparatus according to any claim 29, wherein when the image is a reference image, the one or more electronic processing devices associate the text with the reference image in an index (Brandt: at least Col. 5 Lines 52-55 & 62-63; “image identifier value stored in the image identifier index field 202 is indexed into a visual attribute table 208” and “visual attributes stored in the table 208 may include "bag of words"; Col. 9 Lines 32-36 further discloses “compound query includes multiple constraint types (e.g., both visual attribute and semantic description constraints)”; note: words as text).

Brandt and Petrou do not explicitly disclose, but Armitage discloses said reference image is a reference trademark image (Armitage: at least ¶0030; “search for and select matching images from the database”; ¶0069 further discloses “source image is then compared to a database of images and logos”; note: database of images and logos as trademark images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Armitage’s feature of said reference image is a reference trademark image (Armitage: at least ¶¶0030, 0069) with the apparatus disclosed by Brandt and Petrou.

The suggestion/motivation for doing so would have been to “detect trademark and copyright infringement of a digital image” and perform “trademark or copyright infringement searches” (Armitage: at least ¶¶0064-0065).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270- 3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/H. W./
Examiner, AU 2168                                                                                                                                                                                            26 November 2022

/ANHTAI V TRAN/Primary Examiner, Art Unit 2168